Citation Nr: 1138525	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-00 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE


Entitlement to a rating in excess of 10 percent for post-traumatic mydriasis and cataract of the right eye.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to February 1990. 

This matter is on appeal from an August 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge in February 2009.  A transcript of the hearing is of record.

This case was remanded by the Board in April 2009 for further development and is now ready for disposition.

In June 2006, the Board granted a motion to advance this case on the docket.  38 C.F.R. § 20.900(c) (2011).  


FINDING OF FACT

The Veteran's right eye disability has been characterized by symptoms of irritation and less than nominal visual acuity, corrected far vision Snellen index was 20/40 in the right eye, and the highest average visual field contraction for rating purposes was 30 degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post-traumatic mydriasis and cataract of the right eye have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.75, 4.76a 4.84a, Diagnostic Codes (DC) 6009, 6079, 6080 (pre-amended 2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2005, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   

With respect to the Dingess requirements, this duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO. Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the Dingess notice was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in June 2009 that fully addressed the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  Therefore, he was provided the content-complying notice to which he was entitled.  Pelegrini, 18 Vet. App. at 122.

Furthermore, the claims were readjudicated, and a statement of the case was issued in August 2011 that addressed the affected issue on appeal.  Consequently, the Board finds that the duty to notify has been satisfied.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The RO also acquired all treatment records that were submitted in conjunction with the Veteran's claim for benefits with the Social Security Administration (SSA).  Further, the Veteran submitted his own private treatment records; and, significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, VA examinations for the Veteran's eye claim were obtained in May 2005, September 2008 and July 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case is more than adequate, as they are predicated on a full understanding of the Veteran's medical history and a thorough physical examination.   Moreover, in addition to performing quantitative measurements regarding the Veteran's visual acuity and field of vision, the examiner also solicited statements regarding the functional effects of his right eye disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges that the Veteran's last VA eye examination is now over a year old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right eye disorder since the July 2010 VA examination. 

Finally, it is noted that this appeal was remanded by the Board in April 2009 for further development.  Specifically, the Board instructed the RO to obtain any VA treatment records since June 2008 as well as any records available from the Madigan Army Medical Center. 

The Board is satisfied there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  First, per the Board's direction, the RO acquired the Veteran's VA treatment records, as well as his treatment records from Madigan Army Medical Center.  Additionally, as these treatment records indicated that the severity of his eye disorder may have changed, he was afforded a VA examination in July 2010 which, as stated above, the Board finds adequate for adjudication purposes.  

Accordingly, the Board finds that the Board's April 2009 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Finally, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated at 10 percent for mydriasis and cataract in his right eye under 38 C.F.R. § 4.79, DC 6009, which specifically addresses unhealed eye injuries.  However, the Board notes at the outset that the VA regulations for evaluating eye disabilities were revised and amended during the pendency of this appeal.  See 73 Fed. Reg. 66,543-44 (Nov. 10, 2008) (revising 38 C.F.R. §§ 4.75-4.84).  According to this amendment, the revised criteria apply only to applications for benefits received by VA on or after December 10, 2008.  Thus, as the Veteran submitted the claim on appeal in March 2005, it must be considered under the pre-amended criteria.  

Under the preamended criteria, disabilities such as unhealed eye injuries are rated from 10 to 100 percent based on impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity, and combining an additional rating of 10 percent during active pathology.  38 C.F.R. § 4.84a (2008).  

As an initial matter, the evidence makes clear that some of these types of impairment are inapplicable here.  First, there is no clinical evidence of active pathology.  Moreover, while the Veteran has complained of symptoms such as difficulty reading and having to blink repeatedly, as he did at his VA examination in July 2010, the competent evidence also does not indicate that he has experienced significant pain or incapacitating episodes due to his right eye disability.  Therefore, these aspects of impairment are not for application.  

Additionally, while eye disorders may also sometimes be rated on the basis of impaired eye muscle function, this will be for consideration only when the history and findings reflect disease or injury of the extrinsic muscles of the eye or of the motor nerves supplying these muscles.  38 C.F.R. § 4.77 (2008).  Here, there has not been an assertion or a diagnosis related to the extrinsic muscles (such as diplopia), nor has there been evidence of injury to the motor nerves supplying these muscles.  Therefore, a disability rating based on impaired muscle function is also not for application.  

As such, the only remaining impairments that remain for consideration are limitation in visual acuity and field loss.  The Board addresses each in detail below.  

Impairment of Visual Acuity

Ratings based on visual acuity should be based, when practicable, only upon examinations performed by specialists.  Such special examinations should include uncorrected and corrected central visual acuity for distance and near, with record of the refraction.  38 C.F.R. § 4.75 (2008).  Except in cases where keratoconus where contact lenses are required, the best distant vision obtainable after best correction by glasses will be the basis for rating. Id.  

When applying the ratings for impairment of visual acuity, the appropriate disability rating is found from 38 C.F.R. § 4.84a, Table V, by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column for the Snellen index for the other eye.  38 C.F.R. § 4.83a. Additionally, where a person is unable to read at any one of the scheduled step or distances, but can read at the next scheduled step or distance, the disorder is to be rated as reading at the latter step or distance.  38 C.F.R. § 4.83 (2008).  Finally, when there is substantial difference between the near and distant corrected vision, the claim should be referred to the Director of Compensation and Pension Service for additional evaluation.  38 C.F.R. § 4.84.  

In this case, the Veteran's visual acuity has been assessed on a number of occasions since during the course of the appeal, including during three VA examinations.  In the first, in May 2005, the Veteran exhibited a Snellen index of 20/30 in the right eye and 20/30(+2) in the left eye.  At his second VA examination in September 2008, the Veteran's corrected far vision was 20/30 in the right eye and 20/20 in the left.  Finally, at his VA examination in July 2010, his corrected vision was 20/30 in both eyes.  

In addition to the VA examinations, the Veteran has undergone a number of outpatient optical evaluations that measured his visual acuity.  For example, in September 2005, he exhibited a corrected far vision of 20/30(-1) in the right eye and 20/25(-1) in the left.  In January 2006, corrected vision was 20/30 in the right eye and 20/20 in the left, and in July 2006, his corrected vision was 20/25(-1) in the right eye and 20/20(-2) in the left.  

At subsequent optical evaluations, the Veteran's worst corrected far vision was in October 2009, where he was 20/40(-1) in the right eye, and 20/20 in the left eye.  Most typically, his corrected vision was either 20/25 or 20/30 in the right eye and 20/20 in the left.  

However, based on these results, a rating in excess of 10 percent is not warranted based on visual acuity.  Even if the Board were to apply the worst Snellen indices for each eye during the course of the appeal based on corrected far vision (20/40 in the right eye and 20/30 in the left), the application of these values to Table V of 38 C.F.R. § 4.84a results in a 0 percent rating.  Therefore, an increased rating is not warranted on this basis.  

Impairment of Visual Field

Measurement of the visual field are made using standard perimeter and 3 mm white test object that charts at least 16 meridians 22.5 degrees apart.  38 C.F.R. § 4.76 (2008).  The extent of contraction of the visual field for the eye is determined by recording the extent of each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields, and then added together.  The sum of these values is subtracted from 500 (the sum of all normal visual fields) and divided by 8.  This represents the average contraction that is used for rating purposes.  38 C.F.R. § 4.76a (2008).  

In this case, as the Veteran is service connected for only the right eye, only the unilateral ratings are applicable.  38 C.F.R. § 4.84a, DC 6080 (2008).  Also, while this diagnostic code allows for an alternative rating method where reduced visual field is rated as equivalent to a vision acuity disability, this alternative rating method is used only where there is a "ratable defect of visual acuity, or a different impairment of the visual field in the other eye."  Here, as the Veteran does not have any service-connected defects in the left eye, this alternative rating method is also not for application.  

A review of the evidence indicates that the Veteran's visual field is restricted partially due to nonservice-connected eye disorders.  Specifically, at his July 2010 VA examination, the examiner pointed out that the reduced visual field is due to his glaucoma as well as droopiness in the eyelids.  However, regardless of what has caused his restricted field of vision and not attempting to parse out the symptoms related to his service connected and non-service connected disorders, a rating in excess of 10 percent is not warranted.  

The Veteran's visual field has been measured on three occasions.  At his September 2008 VA examination, the visual field was measured in degrees as follows:


MERIDIAN

0
45
90
135
180
225
270
315
Normal
85
55
45
55
60
50
65
85
Field
70
50
40
46
56
57
57
63
Deg. Lost
15
5
5
9
4
0
8
22

Based on these values, the total field lost is 68 degrees and, when subtracted from 500, represents 432 remaining degrees of visual field.  Thus, the average contraction for rating purposes is 54 degrees.  

Next, at a November 2008 evaluation, the visual field was measured in degrees as follows:


MERIDIAN

0
45
90
135
180
225
270
315
Normal
85
55
45
55
60
50
65
85
Field
68
21
20
25
46
38
48
64
Deg. Lost
17
34
25
30
14
12
17
21

Based on these values, the total field lost is 170 degrees and, when subtracted from 500, represents 330 remaining degrees of visual field.  Thus, the average contraction for rating purposes is 41 degrees.  

Finally, at his July 2010 VA examination the visual field was measured in degrees as follows:


MERIDIAN

0
45
90
135
180
225
270
315
Normal
85
55
45
55
60
50
65
85
Field
49
23
22
24
15
31
32
46
Deg. Lost
36
32
23
31
45
19
33
39

Based on these values, the total field lost is 258 degrees and, when subtracted from 500, represents 242 remaining degrees of visual field.  Thus, the average contraction for rating purposes is 30 degrees.  

When applying the most restrictive of these calculated values, the Veteran's visual contraction falls within the range category of 30 degrees, but not to 15 degrees under DC 6080.  Within this range, a 10 percent rating is prescribed.  However, as the Veteran is already rated at 10 percent, an increased rating is not warranted on this basis.  


The Board has also considered whether this claim requires consideration by the Director of Compensation and Pension, as is required under 38 C.F.R. § 4.84 (2008).  However, the evidence does not indicate a substantial difference between near and distant corrected vision.  In fact, at his July 2010 VA examination, the Snellen indices for near and far vision in his right eye were identical.  Therefore, referral to Compensation and Pension is not warranted on this basis.  

The Board has also considered the Veteran's statements that his disability is worse than the 10 percent rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Here, he has specifically stated that he has trouble reading text on his television and that he has some irritation in the right eye.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his right eye disability according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right eye disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's right eye visual acuity and vision field were applied to the applicable rating criteria, general counsel opinions, and case law.  

Moreover, in considering whether an extraschedular rating is for application, the Board also notes that the VA examiner in July 2010 fully described the functional effects caused by his vision disorder in her final report in addition to dictating objective test results in order to properly consider the potential application of 38 C.F.R. § 3.321(b) and whether referral for an extra-schedular rating is warranted. See generally Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007)

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's right eye disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his right eye condition.  According to his testimony at his February 2009 hearing before the Board, he stated that he is retired.  He has also submitted a claim for disability benefits with the SSA.  

However, according to his SSA application, it appears that his primary assertion is that his employability has been impaired by a nonservice-connected shoulder disorder, rather than his right eye symptoms.  Moreover, at his hearing before the Board in February 2009, he stated that he retired from his employment, but not because of a disability.  Therefore, the Board determines that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.




ORDER

A rating in excess of 10 percent for post-traumatic mydriasis and cataract of the right eye is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


